Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions


This application is in condition for allowance except for the presence of claims 12-15 directed to Group II non-elected without traverse.  
Accordingly, claims 12-15 have been cancelled.


EXAMINER’S AMENDMENT


The application has been amended as follows: 
Claims 12-15 have been canceled.





                                      REASONS FOR ALLOWANCE


The following is an examiner's statement of reasons for allowance: The present invention pertains to varying embodiments for a system for measuring the deformations of at least one element of at least one examined construction. The closest prior art, Green et al. (USPAP       2019/0072,500), shows a similar system, in which, at least one marker fixedly attached to the structural element an element, at least one sensor configured and programmed to record data related to the position of the marker in the form of digital data, a processing unit configured and programmed to process the data related to the position of the marker, connected communicatively to the sensor (Please note, paragraph 0036. As indicated by figure 1, the movement assembly 104 may, optionally, further include one or more rotatable devices 120 (e.g., pulley devices, roller devices, wheel devices) intervening between the first reel device 114 and the second reel device 116. If present, the rotatable devices 120 may assist with desired movement of the substantially non-conductive structure 112 between the first reel device 114 and the second reel device 116, may assist in desired positioning of portions of the substantially non-conductive structure 112 relative to other components (e.g., the support assembly 106, the sensor assembly 108, the marking assembly 110) of the defect detection system 100, may assist in keeping the substantially non-conductive structure 112 taut during movement thereof, and/or may assist in mitigating (e.g., preventing) undesirable deformations of the substantially non-conductive structure 112 during movement thereof. The rotatable devices 120 may physically contact the substantially non-conductive structure 112 during use and operation of the defect detection system 100). However, Green et al. fail to address: “for wherein the marker comprises at least ten light-emitting characteristic points; wherein the sensor is provided with a surface image sensor and an optical path, an angle between the optical axis of the optical path and a normal to the plane defined by three light-emitting characteristic points located the closest to the sensor being greater than 7° and lower than 75 °”. These distinct features have been added to each independent claim and renders them allowable.
       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ALAVI whose telephone number is (571)272-7386.  The examiner can normally be reached on M-F from 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 


Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



















/AMIR ALAVI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Friday, April 30, 2021